Exhibit 10.3

 

[g178701kmi001.jpg]

 

July 17, 2015

 

Todd N. Smith

 

Re:                             Separation Agreement and General Release

 

Dear Todd:

 

This letter agreement (the “Letter Agreement”) confirms our agreement concerning
your separation from Ophthotech Corporation (“Ophthotech” or the “Company”). 
Subject to the terms of this Letter Agreement, your employment will end
effective July 31, 2015 (the “Separation Date”).  By signing a copy of this
Letter Agreement in the space provided below, you agree to the terms and
conditions set forth herein.

 

A.                                    The Company’s Obligations.  In exchange
for your execution (and non-revocation) of and compliance with this Letter
Agreement and subject to its terms and conditions, the Company will provide you
with the following payments and benefits on the Separation Date:

 

1.                                      Pursuant to their terms, the stock
option and restricted stock unit awards granted to you by the Company (the
“Stock Grants”) will terminate effective as of the Separation Date.

 

2.                                      The Company will provide you with a
severance payment (“Severance Payment”).  The Severance Payment shall consist
of:

 

i.                  a lump sum payment in the amount of $403,500, consisting of
twelve (12) months of your current base salary; and

 

ii.               a lump sum payment in the amount of $105,313, consisting of
the pro- rated portion of your Target Bonus (as such term is defined in your
March 5, 2015 agreement) (“March 5, 2015 Agreement”).

 

Section 4(a) of the March 5, 2015 Agreement (Code Section 409A) shall govern any
payment under this Letter Agreement.

 

Except as provided for in this Paragraph A.2, both the March 5, 2015 Agreement
and the letter outlining the terms of your offer of employment with the Company
dated September 29, 2014 (the “Offer Letter”) are of no further force or effect.

 

3.                                      Your group medical and dental coverage
will continue through the last date of the month in which your Separation Date
occurs.  You will be given separate information regarding your right to continue
your group health/dental/vision coverage, as required by the Consolidated
Omnibus Budget Reconciliation Act of

 

--------------------------------------------------------------------------------


 

1985 (“COBRA”).  All COBRA rights are subject to your completion and submission
of the proper forms in the times allotted.

 

Provided you timely elect COBRA continuation coverage, the Company will
reimburse you for the monthly premium to continue such coverage for the lesser
of (i) the twelve (12) full calendar months immediately following the last day
of the calendar month in which your Separation Date occurs; and (ii) the end of
the calendar month in which you become eligible to receive group health plan
coverage under another employee benefit plan.  For the avoidance of doubt, such
reimbursement of monthly premiums shall be subject to Section 4(a) of the
March 5, 2015 Agreement (Code Section 409A).

 

4.                                      All payments under this Letter Agreement
will be subject to all deductions required by law, including applicable taxes
and withholdings.  In accordance with its normal payroll practices, the Company
will mail to the address listed above (or such other address as you have
provided in writing to the Company’s Human Resources Department) an IRS Form W-2
(a) following the end of 2015, covering compensation you received in 2015,
inclusive of the Severance Payment and any COBRA reimbursement payments received
in 2015 and (b) following the end of 2016, covering any COBRA reimbursement
payments received in 2016.

 

B.            Your Obligations.  In consideration for the Company providing you
with the payments and benefits described in Section A, above, to which you are
not otherwise entitled, you voluntarily agree to the following:

 

1.                                      You, for yourself and for your heirs,
executors, administrators, successors and assigns (referred to collectively as
“Releasor”), forever release and discharge the Company and any and all of the
Company’s past and present affiliates, parent entities, subsidiaries, divisions,
offices, branches, assets, employee benefit plans, funds, investment funds,
successors and assigns, and any and all of its and their past and present
officers, directors, partners, members, shareholders, agents, attorneys,
employees, agents, trustees, fiduciaries, representatives, administrators,
successors and assigns (whether acting in such capacity or otherwise) (referred
to collectively as the “Releasees”), from any and all claims, demands, causes of
action, fees and liabilities of any kind whatsoever, whether known or unknown,
which Releasor ever had, now has or may have against Releasees or any of them by
reason of any actual or alleged act, omission, transaction, practice, conduct,
occurrence or other matter from the beginning of the world up to and including
the date you sign this Letter Agreement based on your employment with the
Company and the termination of your employment (other than claims you may have
based upon your rights under this Letter Agreement).

 

2.                                      Without limiting the generality of the
foregoing general release, by signing this Letter Agreement you agree that you
are releasing Releasees from any and all claims arising out of your employment
with the Company, the terms and conditions of such, employment and/or the
termination of such employment, including but not limited to: (i) any claim
under the Employee Retirement Income Security Act of

 

2

--------------------------------------------------------------------------------


 

1974 (“ERISA”), Title VII of the Civil Rights Act of 1964, the Civil Rights Act
of 1991, the Civil Rights Act of 1866, the Age Discrimination in Employment Act
(including the Older Workers Benefit Protection Act), the Equal Pay Act, the
Americans with Disabilities Act, the Family and Medical Leave Act, the National
Labor Relations Act, the Sarbanes-Oxley Act, the Dodd-Frank Act, the New York
State Human Rights Law, the New York City Human Rights Law, the New York Labor
Law (all as amended), and any other applicable federal, state or local statute;
(ii) any other claim of discrimination, harassment or retaliation in employment
(whether based on federal, state or local law, statutory or decisional);
(iii) any claim sounding in tort, common law or contract (express or implied),
wrongful discharge, whistleblowing, detrimental reliance, or defamation;
(iv) any claim based on the Stock Grants; and (v) any claim for attorney’s fees,
costs, disbursements, emotional distress, compensatory and/or punitive damages
and/or the like.

 

3.                                      You acknowledge that you may hereafter
discover claims or facts in addition to or different from those which you now
know or believe to exist with respect to the subject matter of this Letter
Agreement and which, if known or suspected at the time you execute this Letter
Agreement, may have materially affected this Letter Agreement and your decision
to enter into it.  Nevertheless, you hereby waive any right, claim or cause of
action that might arise as a result of such different or additional claims or
facts.

 

4.                                      You represent and warrant that you have
maintained in the strictest confidence all information relating to the Company
and/or the Releasees and their respective business that is not generally known
by persons not employed by the Company and that could not easily be determined
of learned by someone outside of the Company.  All of the foregoing shall be
deemed “Confidential Information.”  You agree that you will maintain in the
strictest confidence all Confidential Information, except as set forth below. 
In addition, you hereby acknowledge and affirm your post-termination obligations
under the Invention, Non-Disclosure, Non-Competition and Non-Solicitation
Agreement between you and the Company dated September 29, 2014 (the “Covenant
Agreement”), which are expressly incorporated herein.

 

5.                                      You agree that you have not and in the
future will not disclose to any other person or entity (directly or indirectly),
Confidential Information, except (a) as may be required pursuant to a valid
subpoena, a request by a government agency (including but not limited to the
United States Equal Employment Opportunity Commission (“EEOC”) or the Securities
and Exchange Commission (“SEC”) in connection with any charge filed,
investigation or proceeding or as otherwise required by law; and (b) to your
immediate family members, financial advisors and attorneys, provided that you
first inform them of the confidentiality of this Agreement and they agree to
maintain its confidentiality.  Yon further agree that you will not solicit or
initiate any demand or request by others for the disclosure of Confidential
Information; or encourage or induce any other person to make any statement or
disclosure of Confidential Information.  In the event that you receive an
inquiry from the press or otherwise that could potentially call for the
disclosure of Confidential Information,

 

3

--------------------------------------------------------------------------------


 

you will respond to the inquiry, if at all, by stating “I cannot comment” or
words to that effect.

 

6.                                      You will cooperate fully with the
Company, and provide assistance to the Company, in connection with (a) the
orderly transition of all of your responsibilities and matters, (b) any pending
or future litigation, administrative proceeding, or investigatory matter, and
(c) any other matters for which you were responsible or with respect to which
your knowledge may be of assistance to the Company.  You further agree that, in
the event you are subpoenaed by any person or entity (including, but not limited
to, any government agency) to give testimony (in a deposition, court proceeding
or otherwise) which in any way relates to your employment with the Company, you
will give prompt written notice of such request to the Company’s Head of Human
Resources, at the address above to allow the Company a reasonable opportunity to
first contest the right of the requesting person or entity to such disclosure. 
Nothing in this Letter Agreement shall preclude you from responding truthfully
to a valid subpoena.  You agree to provide such cooperation and assistance as
requested by the Company, subject to the reasonable efforts of the Company to
accommodate any new employment obligations you may have, and the Company shall
reimburse you for your reasonable out-of-pocket expenses in connection
therewith.  For the avoidance of doubt, nothing in this Paragraph or elsewhere
in the Agreement is intended in any way to prevent you from testifying fully and
truthfully in any action or proceeding or in connection with any regulatory
matter.

 

7.                                      You agree that you have not and will not
make any disparaging, critical or otherwise detrimental statements (orally or in
writing) to any person or entity concerning the Company, its officers,
directors, managing members, investors, employees, attorneys, representatives,
affiliates, customers, clients, its and their business affairs or financial
condition, the circumstances surrounding your employment and separation from the
Company.  For purposes of this Letter Agreement, the term “disparage” shall mean
any oral or written statement or representation which, directly or by
implication, tends, in the minds of a reasonable audience, to create a negative
impression about the subject of the statement or representation, and includes,
without limitation, comments or statements to the press and/or media, including,
but not limited to, print journalists, press interviews or statements,
newspapers, radio, television, cable, satellite programs, or Internet media
(including blogs, web pages, web posts, email, and or “chat programs”), or to
the Company, its officers, directors, employees, affiliates, customers, clients,
or any person or entity with which the Company has a business relationship which
would: (a) adversely affect in any manner the conduct of the business of the
Company or the Company’s business relationships; (b) adversely affect in any
manner the business reputation of the Company, its officers, directors, managing
members, investors, employees, attorneys, representatives, affiliates,
customers, clients, or any person or entity with which the Company has a
business relationship; (c) induce or encourage others, to disparage the Company,
its officers, directors, managing members, investors, employees, attorneys,
representatives,

 

4

--------------------------------------------------------------------------------


 

affiliates, customers, clients, or any person or entity with which the Company
has a business relationship.

 

8.                                      Nothing in this agreement shall be
construed to prohibit you from reporting possible violations of federal or state
law or regulations to any governmental agency or self-regulatory organization,
or making other disclosures that are protected under whistleblower or other
provisions of any applicable federal or state law or regulations.  Nothing
contained in this Letter Agreement shall prohibit you from filing a charge with,
or participating in any investigation or proceeding conducted by, the EEOC, or
other federal, state or local government agency, except that you understand and
agree that you will not be able to recover monetary or equitable relief of any
kind from Releasees in connection with any such charged filed by you or on your
behalf in connection with any action filed by a third party with respect to the
claims you are waiving in this Letter Agreement Additionally, nothing in this
Letter Agreement shall constitute a waiver of claims arising after the date you
sign it; claims that cannot be waived by law; any right to make any disclosure
to or cooperate with the United States Securities and Exchange Commission
(“SEC”) pursuant to Section 21F(b) of the Securities and Exchange Act or to
receive a reward from the SEC in connection therewith; claims for accrued,
vested benefits under any employee pension plan of the Company in accordance
with the terms of the official plan documents and applicable law; claims for
reimbursement through the Company’s Flexible Spending Account Program; or claims
for benefits under the Company’s group medical, vision and dental and disability
plans in accordance with the terms of such plans and applicable law.

 

9.                                      You agree to immediately return to the
undersigned all property of the Company and/or any of the other Releasees that
you have, including but not limited to records and materials, business and
client information and files, cardkey access to Company offices, remote access
card, desktop and laptop computer, keys, and corporate credit cards.

 

10.                               You acknowledge that apart from the payments
and benefits that will be provided to you as set forth in this Letter Agreement,
you have received all compensation, wages, bonuses, severance or termination
pay, stock options, restricted stock units, equity grants, commissions, notice
period, leave and/or benefits to which you may have been entitled to under any
law, policy or plan of or sponsored by the Company, or pursuant to any prior
agreement with the Company and that no other payments or benefits are due or
owing to you except as set forth in this Letter Agreement, including any
severance payment or benefits under the March 5, 2015 Agreement or the Offer
Letter.  You further affirm that you have had no known workplace injuries or
occupational diseases.

 

5

--------------------------------------------------------------------------------


 

C.                                    Mutual Understandings.  The parties
mutually agree to the following provisions:

 

1.                                      Any description by either (a) you or
(b) the Company to any inquiring third party or in any internal company-wide
communication, in the case of (a) or (b), regarding your status with the
Company, shall be consistent with Exhibit A.

 

2.                                      It is the Company’s policy not to
provide the reasons for any employee’s departure unless required by law. 
Therefore, any prospective employer who makes an inquiry to the Human Resources
Department about your employment shall contact the Company’s Head of Human
Resources or her designee, who will confirm only the dates of your employment,
the positions you held, and your compensation (provided that compensation
information will be provided only if you submit written authorization releasing
this information to the Company’s Head of Human Resources or her designee or to
the extent required by subpoena, court order or law).

 

3.                                      Notwithstanding the foregoing Paragraph
C.1 and C2, nothing herein shall limit the Company’s ability to make any
disclosures required by the securities laws or the rules and regulations of the
SEC or of any stock exchange on which the Company’s shares are listed, including
the filing of a Current Report on Form 8-K to disclose the fact of your
resignation and the financial arrangements memorialized hereby, the inclusion of
information regarding compensation paid to you as required in any filing with
the SEC made by the Company and the filing of this Agreement as an exhibit to
the Company’s periodic reports filed pursuant to the Securities Exchange Act.

 

4.                                      Nothing herein is intended to or shall
be deemed to constitute an admission that the Company or any of the other
Releasees have violated any federal, state or local law (statutory or
decisional), ordinance or regulation, breached any contract, or committed any
wrongdoing whatsoever against you or otherwise.  Neither this Letter Agreement
nor any of its terms may be used as an admission or introduced as evidence as to
any issue of law or fact in any proceeding, suit or action, other than an action
to enforce this Letter Agreement.  Moreover, by signing this Letter Agreement
you acknowledge that you are not aware of any wrongdoing or fraudulent or
unlawful conduct on the part of the Company or the Releasees.

 

5.                                      In the event that any provision of this
Letter Agreement is held to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions will not in any way be
affected or impaired thereby.  Moreover, if any provision contained in this
Letter Agreement is held to be excessively broad as to duration, scope, activity
or subject, that provision will be construed by limiting and reducing it so as
to be enforceable to the maximum extent compatible with applicable law.

 

6.                                      This Letter Agreement, together with any
attachments and exhibits hereto, constitutes the entire agreement between you
and the Company with respect to the subject matter hereof and supersedes all
prior negotiations, representations or

 

6

--------------------------------------------------------------------------------


 

agreements relating thereto, whether written or oral, with the exception of any
agreements or portions thereof expressly described herein as imposing continuing
rights and obligations.  You represent that in executing this Letter Agreement,
you have not relied on any representation or statement not set forth herein.  No
amendment or modification of this Letter Agreement shall be valid or binding
upon the parties unless in writing and signed by both parties.

 

7.                                      This Letter Agreement will be governed
by and construed in accordance with the laws of the State of New York, except as
may be preempted by federal law.  This Letter Agreement is binding upon, and
shall inure to the benefit of, the parties and their respective hens, executors,
administrators, successors and assigns.

 

D.                                    Obligations Unrelated to This Letter
Agreement.  Regardless of whether you sign this Letter Agreement, you and the
Releasees will have the following rights and obligations:

 

1.                                      You will be paid for all accrued
vacation days that remain unused as of the Separation Date, with such payment
occurring within ten (10) days of the Separation Date.

 

2.                                      Your participation in the Company’s
401(k)/retirement plan(s) will cease on the Separation Date.  You will receive
any accrued vested benefits under this plan(s) in accordance with the terms of
the plan and applicable law.  Separate information will be given to you
regarding these benefits.

 

E.                                    Consideration Period.  By signing this
Letter Agreement in the space provided below and returning it to the
undersigned, you are confirming your acceptance of the terms and conditions set
forth herein, and you are acknowledging the following:

 

1.                                      The obligations as set out in this
Letter Agreement represent a complete waiver and release of all rights and
claims that you have or may have against the Releasees, as provided in Paragraph
B.1 above.  Accordingly, you should review it carefully before signing it.

 

2.                                      You may take up to twenty-one (21) days
from your receipt of this Letter Agreement to consider its meaning and effect
and to determine whether or not you wish to enter into it.  You are advised to
consult with an attorney of your choice before signing this Letter Agreement.

 

3.                                      To accept this Letter Agreement, you
must sign, have notarized, and deliver the Letter Agreement to Amy Sheehan, at
the address above.

 

4.                                      By signing this Letter Agreement, you
acknowledge that you have carefully read this Letter Agreement in its entirety,
you have had an opportunity to consider the terms of this Letter Agreement for
at least twenty-one (21) days, you fully understand the significance of all the
terms and conditions of this Letter Agreement and have had a reasonable
opportunity to discuss them with an attorney of your choice, and you are signing
this Letter Agreement voluntarily and of your own free will and agreeing to all
the terms and conditions contained herein.

 

7

--------------------------------------------------------------------------------


 

5.                                      In addition, you may take seven (7) days
after signing this Letter Agreement to revoke your signature (such period, the
“Revocation Period”).  This Letter Agreement will not become effective until
after you sign this Letter Agreement and the Revocation Period expires without
revocation (the “Effective Date”).  Any revocation of this Letter Agreement must
be in writing and delivered personally or by overnight courier to Amy Sheehan,
in which event this Letter Agreement will become null and void and your
employment with the Company will terminate immediately.

 

We wish you the best in your future endeavors,

 

 

 

Sincerely yours,

 

 

 

 

 

/s/ Amy Sheehan

 

Amy Sheehan

 

Vice President, Human Resources

 

Ophthotech

 

 

Agreed to and Accepted by:

 

 

/s/ Todd N. Smith

 

Todd N. Smith

 

 

 

Date:

7/20/2015

 

 

State of IL

)

 

) ss.:

County of LAKE

)

 

On this 20th day of July, 2015, before me, a Notary Public of the State of IL,
personally appeared Todd N, Smith, who executed the foregoing Letter Agreement
and did then and there acknowledge to me that he voluntarily executed the same.

 

 

/s/ Wanda Cervantes

 

Notary Public

 

 

[g178701kmi002.jpg]

 

8

--------------------------------------------------------------------------------